PER CURIAM.
The petition for rehearing filed herein presents no point not already fully considered; and we see no reason to change the decree enforcing the order of the Board. With respect to the reinstatement of the thirteen employees, however, it may be well to make clear that such reinstatement does not mean that they must .be furnished employment at a period when due to the seasonal nature of the respondent’s business no employment is available, but merely that they be restored to their former position and given work when other like employees are given work. Likewise, the order with respect to back pay does not mean that the employees are to be paid wages for the entire period that has elapsed since their discharge, but merely that they shall be paid what they would have earned during that period if they had not been discharged, taking into account the seasonal character of the employer’s business. This we understand to be the intent and meaning of the Board’s order. Should attempt be made, as respondent fears, to apply the order otherwise, the action of the Board will be subject to review upon petition properly filed with this Court.
Petition denied.